

QUALCOMM INCORPORATED
2006 LONG-TERM INCENTIVE PLAN
EXECUTIVE RESTRICTED STOCK UNIT GRANT NOTICE


Qualcomm Incorporated (the “Company”), pursuant to its 2006 Long-Term Incentive
Plan (the “Plan”) hereby grants you the number of Restricted Stock Units set
forth below, each of which is a bookkeeping entry representing the equivalent in
value of one (1) share of the Company’s common stock. This Restricted Stock Unit
Award is subject to all of the terms and conditions as set forth herein and the
Executive Restricted Stock Unit Agreement (attached hereto) and the Plan1 which
are incorporated herein in their entirety. Capitalized terms not otherwise
defined in this Grant Notice or the Executive Restricted Stock Unit Agreement
shall have the meaning set forth in the Plan.


Participant: «Employee»    Grant No.: «Number»
Emp #: «ID»
Number of Restricted Stock Units: «Shares_Granted»

Date of Grant: «Grant Date»


Performance Period: «Date Range»


Performance Measure: Adjusted GAAP Operating Income defined as the Company’s
operating income, determined in accordance with generally accepted accounting
principles in the United States (“GAAP”), but determined excluding (a) results
from operations of the Qualcomm Strategic Initiative (“QSI”) segment; (b) all
share-based compensation other than amounts settleable in cash; (c) the
following items resulting from acquisitions completed in or after the third
fiscal quarter of 2011: acquired in-process research and development expenses,
recognition of the step-up of inventories to fair value, amortization of certain
intangible assets and expenses related to the termination of contracts that
limit the use of the acquired intellectual property; and (d) disclosed losses or
expenses attributable to discontinued operations, impairments, restructurings,
or actions of government or quasi-government bodies.


Performance Target: «$Amount» in Adjusted GAAP Operating Income for the
Performance Period


Vesting Date


Except as otherwise provided in the Plan or the Executive Restricted Stock Unit
Agreement, the Restricted Stock Units vest if and to the extent that (A) the
Performance Measure equals or exceeds the Performance Target for the Performance
Period, determined pursuant to written certification of the Committee as
specified in Section 1.2 of the Executive Restricted Stock Unit Agreement, and
(B) your Service is continuous from the Date of Grant through the applicable
Vesting Date:


«Three-year graded vesting»
Shares Vested    Vesting Date
«Shares»    «1st Vesting Date»
«Shares»    «2nd Vesting Date»
«Shares»    «3rd Vesting Date»


«Five-year graded vesting»
Shares Vested    Vesting Date
«Shares»    «1st Vesting Date»
«Shares»    «2nd Vesting Date»
«Shares»    «3rd Vesting Date»
«Shares»    «4th Vesting Date»
«Shares»    «5th Vesting Date»


Payment of Vested Restricted Stock Units


Any Restricted Stock Units that vest will be paid following the Vesting Date or
following such earlier date as provided in the Executive Restricted Stock Unit
Agreement. «Insert for Grant Notice to «Executive»: Shares issued in payment of
Restricted Stock Units that vest are subject to transfer restrictions provided
in the Executive Restricted Stock Unit Agreement.»


___________________________________
1 A copy of the Plan can be obtained from the Stock Administration website,
located on the Company’s internal webpage, or you may request a hard copy from
the Stock Administration Department.



--------------------------------------------------------------------------------



Additional Terms/Acknowledgments: By accepting this Restricted Stock Unit Award
(in the form determined by the Company) you acknowledge receipt of and represent
that you have read, understand, accept and agree to the terms and conditions of
the following: this Grant Notice, the Executive Restricted Stock Unit Agreement
and the Plan (including, but not limited to, the binding arbitration provision
in Section 3.7 of the Plan). In addition, by accepting this Restricted Stock
Unit Award you agree to all of its terms and conditions and further acknowledge
that as of the Date of Grant, this Grant Notice, the Executive Restricted Stock
Unit Agreement and the Plan set forth the entire understanding between you and
the Company regarding the acquisition of stock in the Company and supersede all
prior oral and written agreements pertaining to this particular Restricted Stock
Unit Award.


Qualcomm Incorporated:


By:
Steven M. Mollenkopf
Chief Executive Officer
Dated: «RSU Grant Date»
Attachment: Executive Restricted Stock Unit Agreement



















































































--------------------------------------------------------------------------------



QUALCOMM INCORPORATED
2006 LONG-TERM INCENTIVE PLAN
EXECUTIVE RESTRICTED STOCK UNIT AGREEMENT
Pursuant to the Grant Notice and this Executive Restricted Stock Unit Agreement
(the “Agreement”), Qualcomm Incorporated (the “Company”) has granted you a
number of Restricted Stock Units with respect to the number of shares of the
Company’s common stock (“Stock”) specified in the Grant Notice. You must accept
or reject this Restricted Stock Unit Award in the manner specified in the Grant
Notice. Capitalized terms not explicitly defined in this Agreement but defined
in the Qualcomm Incorporated 2006 Long-Term Incentive Plan (the “Plan”) shall
have the same definitions as in the Plan.
The details of this Restricted Stock Unit Award are as follows:
1.SERVICE AND VESTING.
1.1    SERVICE. As provided in the Plan and notwithstanding any other provision
of this Agreement, the Company reserves the right, in its sole discretion, to
determine when your Service has terminated, including in the event of any leave
of absence or part-time Service and to suspend crediting of Service and vesting
of your Restricted Stock Units in the event of any leave of absence or part-time
Service. Subject to the foregoing, in the event of termination of your Service
(whether or not in breach of local labor laws or later found invalid), the date
of termination of your rights (if any) with respect to the Restricted Stock
Units as set forth in the Plan and this Agreement will be measured from the date
that you are no longer actively employed and will not be extended by any notice
period mandated under local law (e.g., active employment would not include a
period of “garden leave” or similar period pursuant to local law).
1.2    VESTING. Except to the extent that your Restricted Stock Units may vest
earlier as provided in Section 1.2(a) through (d), below, your Restricted Stock
Units will vest if and to the extent that (A) the Performance Measure equals or
exceeds the Performance Target for the Performance Period (as each capitalized
term is defined in the Grant Notice), if applicable, and (B) you are in Service
on the applicable Vesting Date(s) specified in the Grant Notice. Any
determination that the Performance Target is achieved shall be made by written
certification of the Committee no later than the last day of the third month
after the end of the Performance Period. Unless and until your Restricted Stock
Units vest, you will have no right to payment of any such Restricted Stock
Units. In the event of the termination of your Service for any reason, whether
voluntary or involuntary, all unvested Restricted Stock Units shall be
immediately forfeited without consideration, except as follows:
(a)    DEATH. If your Service terminates because of your death, the vesting of
your Restricted Stock Units shall be accelerated in full effective upon your
death.
(b)    DISABILITY. If your Service terminates because of your Disability, the
vesting of your Restricted Stock Units shall be accelerated in full effective as
of the date on which your Service terminates due to your Disability.
(c)    TERMINATION WITHOUT CAUSE OR FOR GOOD REASON. If and to the extent
that (i) the Performance Measure equals or exceeds the Performance Target for
the Performance Period and (ii) your Service is terminated either (A) by the
Participating Company Group for any reason other than due to death or Disability
or for Cause (as defined below); or (B) due to your resignation for Good Reason
(as defined below) from all capacities in which you are then rendering Service
to the Participating Company Group within thirty (30) days following the event
constituting Good Reason, the vesting of your Restricted Stock Units shall be
accelerated effective as of the later of the date on which your Service
terminates or the date on which the Committee determines that the Performance
Measure equals or exceeds the Performance Target for the Performance Period,
with respect to a number of shares of Stock (rounded up to the nearest whole
share) equal to the difference between (I) the Number of Restricted Stock Units
specified in the Grant Notice multiplied by a fraction, the numerator of which
is equal to the number of full years that have elapsed between the Date of Grant
specified in the Grant Notice and the date your Service terminates, and the
denominator of



--------------------------------------------------------------------------------



which is five (5), minus (II) the number of Restricted Stock Units (if any) that
have vested prior to the date on which your Service terminates.
(d)    TERMINATION AFTER CHANGE IN CONTROL. If your Service terminates as a
result of Termination After Change in Control (as defined below), then the
vesting of your Restricted Stock Units shall be accelerated in full effective as
of the date on which your Service terminates. For this purpose, “Termination
After Change in Control” shall mean either of the following events occurring
within twenty-four (24) months after a Change in Control (as defined in the
Plan):
(i)    termination by the Participating Company Group of your Service with the
Participating Company Group for any reason other than for Cause (as defined
below); or
(ii)    your resignation for Good Reason (as defined below) from all capacities
in which you are then rendering Service to the Participating Company Group
within a reasonable period of time following the event constituting Good Reason.
Notwithstanding any provision herein to the contrary, Termination After Change
in Control shall not include any termination of your Service with the
Participating Company Group which (A) is for Cause; (B) is a result of your
death or Disability; (C) is a result of your voluntary termination of Service
other than for Good Reason; or (D) occurs prior to the effectiveness of a Change
in Control.
For purposes of this Agreement:
“Cause” shall mean any of the following: (i) your theft, dishonesty, or
falsification of any Participating Company documents or records; (ii) your
improper use or disclosure of a Participating Company’s confidential or
proprietary information; (iii) any action by you which has a detrimental effect
on a Participating Company’s reputation or business; (iv) your failure or
inability to perform any reasonable assigned duties after written notice from a
Participating Company of, and a reasonable opportunity to cure, such failure or
inability; (v) any material breach by you of any employment or service agreement
between you and a Participating Company, which breach is not cured pursuant to
the terms of such agreement; (vi) your conviction (including any plea of guilty
or nolo contendere) of any criminal act which impairs your ability to perform
your duties with a Participating Company; or (vii) violation of a material
Company policy.
“Good Reason” shall mean any one or more of the following:
(i)without your express written consent, the assignment to you of any duties, or
any limitation of your responsibilities, substantially inconsistent with your
positions, duties, responsibilities and status with the Participating Company
Group effective as of the close of business on the Date of Grant;
(ii)without your express written consent, the relocation of the principal place
of your employment or service to a location that is more than fifty (50) miles
from your principal place of employment or service effective as of the close of
business on the Date of Grant, or the imposition of travel requirements
substantially more demanding of you than such travel requirements existing
effective as of the close of business on the Date of Grant;
(iii)any failure by the Participating Company Group to pay, or any material
reduction by the Participating Company Group of, (A) your base salary effective
as of the close of business on the Date of Grant (unless reductions comparable
in amount and duration are concurrently made for all other employees of the
Participating Company Group with responsibilities, organizational level and
title comparable to yours), or (B) your bonus compensation, if any, effective as
of the close of business on the Date of Grant (subject to applicable performance
requirements with respect to the actual amount of bonus compensation earned by
you);
(iv)any failure by the Participating Company Group to (A) continue to provide
you with the opportunity to participate, on terms no less favorable than those
in effect for the benefit of any employee or service provider group which
customarily includes a person holding the employment or service provider
position or a comparable position with the Participating Company Group then held
by you, in any benefit or compensation plans and programs, including, but not
limited to, the Participating Company Group’s life, disability, health, dental,
medical, savings,



--------------------------------------------------------------------------------



profit sharing, stock purchase and retirement plans, if any, in which you were
participating effective as of the close of business on the Date of Grant, or
their equivalent, or (B) provide you with all other fringe benefits (or their
equivalent) from time to time in effect for the benefit of any employee group
which customarily includes a person holding the employment or service provider
position or a comparable position with the Participating Company Group then held
by you;
(v)any breach by the Participating Company Group of any material agreement
between you and a Participating Company concerning your employment; or
(vi)any failure by the Company to obtain the assumption of any material
agreement between you and the Company concerning your employment by a successor
or assign of the Company.
2.    PAYMENT OF YOUR RESTRICTED STOCK UNITS.
2.1    TIMING OF PAYMENT. Subject to the other terms of the Plan and this
Agreement, any Restricted Stock Units that vest and become nonforfeitable in
accordance with Section 1.2 will be paid to you no later than 30 days after the
date on which such Restricted Stock Units vest as provided in Section 1.2.
2.2    FORM OF PAYMENT. Your vested Restricted Stock Units shall be paid in
whole shares of Stock except as provided in Section 5 below regarding fractional
shares attributable to Dividend Equivalents.
3.    TAX WITHHOLDING. Regardless of any action the Company or the Participating
Company that employs you (the “Employer”) takes with respect to any or all
income tax, social insurance, payroll tax, payment on account or other
tax-related items related to your participation in the Plan and legally
applicable to you (“Tax-Related Items”), you acknowledge that the ultimate
liability for all Tax-Related Items is and remains your responsibility and may
exceed the amount actually withheld by the Company or the Employer. You further
acknowledge that the Company and/or the Employer (1) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Restricted Stock Unit Award, including, but not limited to,
the grant, vesting or payment of the Restricted Stock Unit Award, the issuance
of shares of Stock upon payment of the Restricted Stock Unit Award, the
subsequent sale of shares of Stock acquired pursuant to such issuance and the
receipt of any dividends and/or any Dividend Equivalents; and (2) do not commit
to and are under no obligation to structure the terms of the grant or any aspect
of the Restricted Stock Unit Award to reduce or eliminate your liability for
Tax-Related Items or achieve any particular tax result. Further, if you have
become subject to tax in more than one jurisdiction between the Date of Grant
and the date of any relevant taxable event, you acknowledge that the Company
and/or the Employer (or former employer, as applicable) may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.
Prior to any relevant tax withholding event, you will pay or make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy all
Tax-Related Items. In this regard, you authorize the Company and/or the
Employer, or their respective agents, at their discretion, to satisfy the
obligations with regard to all Tax-Related Items by one or a combination of the
following methods, as selected by the Company in its sole discretion: (a)
withholding from your wages or any other cash compensation payable to you by the
Company and/or the Employer; (b) withholding from proceeds of the sale of shares
of Stock acquired upon payment of the Restricted Stock Unit Award, either
through a voluntary sale or through a mandatory sale arranged by the Company (on
your behalf and pursuant to your authorization by your acceptance of this
Restricted Stock Unit Award); (c) withholding in shares of Stock to be issued
upon payment of the Restricted Stock Unit Award; or (d) any other method allowed
by the Plan and applicable law. Notwithstanding the foregoing, if you are
subject to the short-swing profit rules of Section 16(b) of the Exchange Act,
the Company will withhold in shares of Stock upon the relevant tax withholding
event, unless the use of such withholding method is prevented by applicable law
or has materially adverse accounting or tax consequences, in which case, the
Tax-Related Items withholding obligation may be satisfied by one or a
combination of methods (a), (b) and (d) above. If the obligation for Tax-Related
Items is satisfied by withholding in shares of Stock as described in subsection
(c) herein, for tax purposes, you are deemed to have been issued the full number
of shares of Stock subject to the vested Restricted Stock Unit Award,
notwithstanding that a number of the shares of Stock are held back solely for
the purpose of paying the Tax-Related Items due as a result of any aspect of
your participation in the Plan. The Fair Market Value of any share of Stock
withheld pursuant to this Section 3 shall be equal to the closing price of a
share of Stock as quoted on any national or regional securities exchange or
market system constituting the primary market for the Stock on the day on which
tax withholding is required (or, if there is no closing price on that day, the
last trading day prior to that day) or, if the Stock is not listed on a



--------------------------------------------------------------------------------



national or regional securities exchange or market system, the value of a share
of Stock as determined by the Committee in good faith without regard to any
restriction other than a restriction which, by its terms, will never lapse.
Finally, you shall pay to the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to withhold or account
for as a result of your participation in the Plan that cannot be satisfied by
the means previously described. The Company shall not be required to issue or
deliver the shares of Stock or the proceeds of the sale of shares of Stock if
you fail to comply with your obligations in connection with the Tax-Related
Items.
4.    TAX ADVICE. You acknowledge that you may be subject to U.S. federal,
state, local and/or non-U.S. income tax and social insurance obligations arising
from this Restricted Stock Unit Award. You represent, warrant and acknowledge
that the Company has made no warranties or representations to you with respect
to the income tax or social insurance consequences of the transactions
contemplated by this Agreement, and you are in no manner relying on the Company
or its representatives for an assessment of such tax consequences. YOU
UNDERSTAND THAT THE TAX AND SOCIAL INSURANCE LAWS AND REGULATIONS ARE SUBJECT TO
CHANGE. YOU SHOULD CONSULT YOUR OWN TAX ADVISOR REGARDING THE TAX AND SOCIAL
INSURANCE TREATMENT OF ANY RESTRICTED STOCK UNITS. NOTHING STATED HEREIN IS
INTENDED OR WRITTEN TO BE USED, AND CANNOT BE USED, FOR THE PURPOSE OF AVOIDING
TAXPAYER PENALTIES.
5.    DIVIDEND EQUIVALENTS. If the Board declares a cash dividend on the
Company’s Stock, you will be entitled to Dividend Equivalents on the dividend
payment date established by the Company equal to the cash dividends payable on
the same number of shares of Stock as the number of unvested Restricted Stock
Units subject to this Restricted Stock Unit Award on the dividend record date
established by the Company. Any such Dividend Equivalents will be in the form of
additional Restricted Stock Units, will be subject to the same terms and vesting
dates as the underlying Restricted Stock Units, and will be paid at the same
time and in the same manner as the underlying Restricted Stock Units originally
subject to this Restricted Stock Unit Award, except that any fractional shares
attributable to Dividend Equivalents will be paid in cash within thirty (30)
days following the date of payment of the underlying Restricted Stock Unit based
on the Fair Market Value on the date of payment of the underlying Restricted
Stock Unit (where Fair Market Value shall be as specified in Section 3, above,
unless you are resident in a country requiring the use of a specific share
valuation methodology for tax purposes, in which case Fair Market Value shall
mean the value of a share of Stock calculated in accordance with such
methodology). The number of additional Restricted Stock Units credited as
Dividend Equivalents on the dividend payment date will be determined by dividing
(1) the product of (a) the number of your unvested Restricted Stock Units as of
the corresponding dividend record date (including any unvested Restricted Stock
Units previously credited as a result of prior payments of Dividend Equivalents)
and (b) the per-share cash dividend paid on the dividend payment date, by (2)
the per-share Fair Market Value (as specified in Section 3 above) of Stock on
the dividend payment date.
6.    SECURITIES LAW COMPLIANCE. Notwithstanding anything to the contrary
contained herein, no shares of Stock will be issued to you upon vesting or
payment of this Restricted Stock Unit Award unless the Stock is then registered
under the U.S. Securities Act or, if such Stock is not then so registered, the
Company has determined that such vesting and issuance would be exempt from the
registration requirements of the U.S. Securities Act. By accepting this
Restricted Stock Unit Award, you agree not to sell any of the shares of Stock
received under this Restricted Stock Unit Award at a time when applicable laws
or Company policies prohibit a sale.
7.    TRANSFERABILITY.
7.1    LIMIT ON TRANSFER OF RESTRICTED STOCK UNITS. Prior to the issuance of
shares of Stock in payment of all Restricted Stock Units, your Restricted Stock
Units shall not be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by your
creditors or by your beneficiary, except (a) transfer by will or by the laws of
descent and distribution or (b) transfer by written designation of a
beneficiary, in a form acceptable to the Company, with such designation taking
effect upon your death, provided however, that, if you are employed outside the
United States, you are not permitted to designate a beneficiary under this
Agreement. All rights with respect to your Restricted Stock Units shall be
exercisable during your lifetime only by you or



--------------------------------------------------------------------------------



your guardian or legal representative. Prior to actual payment of any Restricted
Stock Units, such Restricted Stock Units will represent an unsecured obligation
of the Company, payable (if at all) only from the general assets of the Company.
7.2    LIMIT ON TRANSFER OF STOCK. Upon issuance of shares of Stock in payment
of Restricted Stock Units that vest under Section 1.2, except as allowed under
Section 7.3, the number of shares equal to the After-Tax Shares (as defined
below) shall not be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by your
creditors or by your beneficiary prior to the end of the period (the
“Restriction Period”) that ends on the earliest of (a) the one-year anniversary
of the date you reach Normal Retirement Age, (b) the date on which your Service
terminates because of your death or Disability, (c) the date your Service is
terminated either (i) by the Participating Company Group for any reason other
than due to death or Disability or for Cause, or (ii) due to your resignation
for Good Reason from all capacities in which you are then rendering Service to
the Participating Company Group within thirty (30) days following the event
constituting Good Reason. For purposes of this Section 7, “After-Tax Shares”
means fifty percent (50%) of the number of whole shares of Stock (rounded up to
the nearest whole share) issued in payment of Restricted Stock Units that vest
under Section 1.2, which represents an estimate of the number of shares of Stock
you are expected to retain if a portion of such shares of Stock is used to
satisfy all applicable federal, state, and local income and employment
(including Social Security and Medicare) taxes calculated at the highest
marginal or other applicable rate.
7.3    CERTAIN PERMITTED TRANSFERS OF AFTER-TAX SHARES. Notwithstanding the
limits in Section 7.2, following delivery of written notice to the Company, in a
form acceptable to the Company, you may transfer the After-Tax Shares, prior to
the expiration of the Restriction Period, by (a) gift or other transfer to your
spouse, former spouse, children, stepchildren, grandchildren,
great-grandchildren, parent, stepparent, grandparent, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, persons having one of the foregoing types of relationship with
you due to adoption, any person sharing your household (other than a tenant or
employee), a foundation in which these persons or you control the management of
assets, or any other entity in which these persons (or you) own more than fifty
percent (50%) of the voting interests or hold more than fifty percent (50%) of
the beneficial interest in the case of a trust; or (b) gift to a charitable
organization that is exempt from income tax under Section 501(c)(3) of the Code.
Any person or entity to whom a transfer is made under this Section 7.3 shall be
subject to the restrictions of Section 7.2 during the Restriction Period, and
shall not be permitted to make any subsequent transfer (including, for purposes
of clarity, any transfer allowed by this Section 7.3), except by will or the
laws of descent and distribution, during the Restriction Period.
8.    RESTRICTED STOCK UNIT AWARD NOT A SERVICE CONTRACT. This Restricted Stock
Unit Award is not an employment or service contract and nothing in this
Agreement, the Grant Notice or the Plan shall be deemed to create in any way
whatsoever any obligation on your part to continue in the Service of a
Participating Company, or of a Participating Company to continue your Service
with the Participating Company. In addition, nothing in this Restricted Stock
Unit Award shall obligate the Company, its stockholders, Board, Officers or
Employees to continue any relationship which you might have as an Employee or
otherwise.
9.    RESTRICTIVE LEGEND. Stock issued pursuant to the vesting and/or payment of
your Restricted Stock Units may be subject to such restrictions upon the sale,
pledge or other transfer of the Stock as the Company and the Company’s counsel
deem necessary under applicable law or pursuant to this Agreement.
10.    REPRESENTATIONS, WARRANTIES, COVENANTS, AND ACKNOWLEDGMENTS. You hereby
agree that in the event the Company and the Company’s counsel deem it necessary
or advisable in the exercise of their discretion, the transfer or issuance of
the shares of Stock issued pursuant to your Restricted Stock Units may be
conditioned upon you making certain representations, warranties, and
acknowledgments relating to compliance with applicable securities laws.
11.    VOTING AND OTHER RIGHTS. You shall not have any voting rights or any
other rights and privileges of a shareholder of the Company unless and until
shares of Stock are issued upon payment of your Restricted Stock Units.



--------------------------------------------------------------------------------



12.    CODE SECTION 409A. For U.S. taxpayers, it is the intent that the payment
of Restricted Stock Units as set forth in this Agreement shall qualify for
exemption from or comply with the requirements of Section 409A of the Code, and
any ambiguities herein will be interpreted to so qualify or comply.
Notwithstanding the foregoing, if it is determined that the Restricted Stock
Units fail to satisfy the requirements of the “short-term deferral” exemption
and are otherwise deferred compensation subject to Section 409A of the Code, and
if you are a “specified employee” (as defined under Section 409A(a)(2)(B)(i) of
the Code) as of the date of your “separation from service” (as defined under
Treasury Regulation Section 1.409A-1(h)), then the issuance of any shares of
Stock that would otherwise be made upon the date of the separation from service
or within the first six (6) months thereafter will not be made on the originally
scheduled date and will instead be issued in a lump sum on the date that is six
(6) months and one day after the date of the separation from service, but only
if such delay in the issuance of the shares is necessary to avoid the imposition
of additional taxation on you in respect of the shares under Section 409A of the
Code. The Company reserves the right, to the extent the Company deems necessary
or advisable in its sole discretion, to unilaterally amend or modify this
Agreement as may be necessary to ensure that all payments provided for under
this Agreement are made in a manner that qualifies for exemption from or
complies with Section 409A of the Code; provided, however, that the Company
makes no representation that the payments of Restricted Stock Units provided for
under this Agreement will be exempt from or comply with Section 409A of the Code
and makes no undertaking to preclude Section 409A of the Code from applying to
the payments of Restricted Stock Units provided for under this Agreement. The
Company will have no liability to you or any other party if the Restricted Stock
Unit Award, the delivery of shares of Stock upon payment of the Restricted Stock
Unit Award or other payment hereunder that is intended to be exempt from, or
compliant with, Code Section 409A, is not so exempt or compliant or for any
action taken by the Company with respect thereto.
13.    NOTICES. Any notices provided for in this Agreement, the Grant Notice or
the Plan shall be given in writing and shall be deemed effectively given upon
receipt or, in the case of notices delivered by the Company to you, five (5)
days after deposit in the United States mail, postage prepaid, addressed to you
at the last address you provided to the Company.
14.    DATA PRIVACY. You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this Agreement, the Grant Notice and any other Restricted Stock
Unit Award grant materials by and among, as necessary and applicable, the
Participating Companies, for the exclusive purpose of implementing,
administering and managing your participation in the Plan.
You understand that the Company and/or the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social security or insurance number or
other identification number, salary, nationality, and any shares of stock or
directorships held in the Company, and details of your Restricted Stock Units or
any other entitlement to shares of Stock, canceled, exercised, vested, unvested
or outstanding in your favor, for the purpose of implementing, administering and
managing the Plan (“Data”).
You understand that Data will be transferred to E*TRADE Financial (“E*TRADE”) or
such other stock plan service provider as may be selected by the Company in the
future, which is assisting the Company with the implementation, administration
and management of the Plan. You understand that the recipients of Data may be
located in the United States or elsewhere, and that the recipients’ country
(e.g., the United States) may have different data privacy laws and protections
than your country. If you are employed outside the United States, you understand
that you may request a list with the names and addresses of any potential
recipients of Data by contacting the Company’s Stock Administration department.
You authorize the Company, E*TRADE and any other possible recipients that may
assist the Company (presently or in the future) with implementing, administering
and managing the Plan to receive, possess, use, retain and transfer Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing your participation in the Plan. You understand that Data will be
held only as long as is necessary to implement, administer and manage your
participation in the Plan. If you are employed outside the United States, you
understand that you may, at any time, view Data, request additional information
about the storage and processing of Data, require any necessary amendments to
Data or refuse or withdraw the consents herein, in any case without cost, by
contacting in writing the Company’s Stock Administration department. You
understand, however, that refusing or withdrawing your consent may affect your
ability to participate in the Plan.



--------------------------------------------------------------------------------



For more information on the consequences of your refusal to consent or
withdrawal of consent, you understand that you may contact the Stock
Administration department at Qualcomm Incorporated, 5775 Morehouse Drive, San
Diego, CA 92121.
15.    NATURE OF GRANT. In accepting this Restricted Stock Unit Award, you
acknowledge and agree that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, (subject to any limitations set forth in the Plan);
(b)    the award of Restricted Stock Units is voluntary and occasional and does
not create any contractual or other right to receive future awards of Restricted
Stock Units, or benefits in lieu of Restricted Stock Units, even if Restricted
Stock Units or other Awards have been awarded repeatedly in the past;
(c)    all decisions with respect to future Awards, if any, will be at the sole
discretion of the Company;
(d)    your participation in the Plan is voluntary;
(e)    the Restricted Stock Unit Award and the shares of Stock subject to the
Restricted Stock Unit Award are not intended to replace any pension rights or
compensation;
(f)    the Restricted Stock Unit Award and the shares of Stock subject to the
Restricted Stock Unit Award are not part of normal or expected compensation or
salary for any purposes, including, but not limited to, calculating any
severance, resignation, termination, redundancy, dismissal, end of service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company, the
Employer or any Participating Company;
(g)    the award of the Restricted Stock Units and your participation in the
Plan will not be interpreted to form an employment or service contract or
relationship with the Company or any Participating Company;
(h)    the future value of the underlying shares of Stock is unknown and cannot
be predicted with certainty;
(i)    no claim or entitlement to compensation or damages shall arise from
forfeiture of your Restricted Stock Units resulting from termination of your
Service (for any reason whatsoever and whether or not in breach of local labor
laws or later found invalid), and in consideration of the grant of your
Restricted Stock Units to which you are otherwise not entitled, you irrevocably
agree never to institute any claim against the Company, waive your ability, if
any, to bring any such claim, and release the Company from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, you shall be deemed
irrevocably to have agreed not to pursue such claim and agree to execute any and
all documents necessary to request dismissal or withdrawal of such claim;
(j)    the Restricted Stock Unit Award and the benefits evidenced by this
Agreement do not create any entitlement, not otherwise specifically provided for
in the Plan or provided by the Company in its discretion, to have the Restricted
Stock Unit Award or any such benefits transferred to, or assumed by, another
company, nor to be exchanged, cashed out or substituted for, in connection with
any corporate transaction affecting the Company’s Stock;
(k)    the Company is not providing any tax, legal or financial advice, nor is
the Company making any recommendations regarding your participation in the Plan,
or your acquisition or sale of the underlying shares of Stock; you are hereby
advised to consult with your own personal tax, legal and financial advisors
regarding your participation in the Plan before taking any action related to the
Plan; and
(l)    if you are employed or providing services outside the United States, (i)
the Restricted Stock Unit Award and the shares of Stock subject to the
Restricted Stock Unit Award are extraordinary items that do not constitute



--------------------------------------------------------------------------------



compensation of any kind for services of any kind rendered to the Company or the
Employer, and which are outside the scope of your employment or service
contract, if any; and (ii) neither the Company, the Employer nor any
Participating Company is liable for any foreign exchange fluctuation between
your local currency and the United States Dollar that may affect the value of
this Restricted Stock Unit Award.
16.    APPLICABLE LAW. This Agreement shall be governed by the laws of the State
of California, U.S.A., as if the Agreement were between California residents and
as if it were entered into and to be performed entirely within the State of
California.
17.    IMPOSITION OF OTHER REQUIREMENTS. The Company reserves the right to
impose other requirements on your participation in the Plan, on your Restricted
Stock Units, and on any shares of Stock acquired under the Plan, to the extent
the Company determines it is necessary or advisable in order to comply with
local law or facilitate the administration of the Plan, and to require you to
sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.
18.    ARBITRATION. Any dispute or claim concerning any Restricted Stock Units
granted (or not granted) pursuant to the Plan and any other disputes or claims
relating to or arising out of the Plan shall be fully, finally and exclusively
resolved by binding arbitration conducted by the American Arbitration
Association pursuant to the commercial arbitration rules in San Diego,
California. By accepting this Restricted Stock Unit Award, you and the Company
waive your respective rights to have any such disputes or claims tried by a
judge or jury.
19.    AMENDMENT. This Restricted Stock Unit Award may be amended as provided in
the Plan at any time, provided no such amendment may adversely affect this
Restricted Stock Unit Award without your consent unless such amendment is
necessary to comply with any applicable law or government regulation, or is
contemplated in Section 12 hereof. No amendment or addition to this Agreement
shall be effective unless in writing or in such electronic form as may be
designated by the Company.
20.    GOVERNING PLAN DOCUMENT. This Restricted Stock Unit Award is subject to
this Agreement, the Grant Notice and all the provisions of the Plan, the
provisions of which are hereby made a part of this Agreement, and is further
subject to all interpretations, amendments, rules and regulations which may from
time to time be promulgated and adopted pursuant to the Plan. In the event of
any conflict between the provisions of this Agreement, the Grant Notice and
those of the Plan, the provisions of the Plan shall control.
21.    LANGUAGE. If you have received this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.
22.    SEVERABILITY. If any provision of this Agreement is held to be
unenforceable for any reason, it shall be adjusted rather than voided, if
possible, in order to achieve the intent of the parties to the extent possible.
In any event, all other provisions of this Agreement shall be deemed valid and
enforceable to the full extent possible.
23.    DESCRIPTION OF ELECTRONIC DELIVERY. The Plan documents, which may include
but do not necessarily include: the Plan, the Grant Notice, this Agreement, and
any reports of the Company provided generally to the Company’s stockholders, may
be delivered to you electronically. In addition, if permitted by the Company,
you may electronically accept and acknowledge the Grant Notice and/or this
Agreement and/or deliver such documents to the Company or to such third party
involved in administering the Plan as the Company may designate from time to
time. Such means of electronic acknowledgement, acceptance and/or delivery may
include but do not necessarily include use of a link to a Company intranet or
the internet site of a third party involved in administering the Plan, the
delivery of the document via electronic mail (“e-mail”) or such other means
specified by the Company. You hereby consent to receive the above-listed
documents by electronic delivery and, if permitted by the Company, agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company, as set
forth herein.



--------------------------------------------------------------------------------



24.    WAIVER. The waiver by the Company with respect to your (or any other
Participant’s) compliance of any provision of this Agreement shall not operate
or be construed as a waiver of any other provision of this Agreement, or of any
subsequent breach of such party of a provision of this Agreement.
25.    REPAYMENT/FORFEITURE. Any benefits you may receive hereunder shall be
subject to repayment or forfeiture as may be required to comply with (a) any
applicable listing standards of a national securities exchange adopted in
accordance with Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (regarding recovery of erroneously awarded compensation) and any
implementing rules and regulations of the U.S. Securities and Exchange
Commission adopted thereunder, (b) similar rules under the laws of any other
jurisdiction and (c) any policies adopted by the Company to implement such
requirements, all to the extent determined by the Company in its discretion to
be applicable to you.

























































































--------------------------------------------------------------------------------



QUALCOMM INCORPORATED
2006 LONG-TERM INCENTIVE PLAN
EXECUTIVE RESTRICTED STOCK UNIT AGREEMENT
Pursuant to the Grant Notice and this Executive Restricted Stock Unit Agreement
(the “Agreement”), Qualcomm Incorporated (the “Company”) has granted you a
number of Restricted Stock Units with respect to the number of shares of the
Company’s common stock (“Stock”) specified in the Grant Notice. You must accept
or reject this Restricted Stock Unit Award in the manner specified in the Grant
Notice. Capitalized terms not explicitly defined in this Agreement but defined
in the Qualcomm Incorporated 2006 Long-Term Incentive Plan (the “Plan”) shall
have the same definitions as in the Plan.
The details of this Restricted Stock Unit Award are as follows:
1.    SERVICE AND VESTING.
1.1    SERVICE. As provided in the Plan and notwithstanding any other provision
of this Agreement, the Company reserves the right, in its sole discretion, to
determine when your Service has terminated, including in the event of any leave
of absence or part-time Service and to suspend crediting of Service and vesting
of your Restricted Stock Units in the event of any leave of absence or part-time
Service. Subject to the foregoing, in the event of termination of your Service
(whether or not in breach of local labor laws or later found invalid), the date
of termination of your rights (if any) with respect to the Restricted Stock
Units as set forth in the Plan and this Agreement will be measured from the date
that you are no longer actively employed and will not be extended by any notice
period mandated under local law (e.g., active employment would not include a
period of “garden leave” or similar period pursuant to local law).
1.2    VESTING. Except to the extent that your Restricted Stock Units may vest
earlier as provided in Section 1.2(a) through (d), below, your Restricted Stock
Units will vest if and to the extent that (A) the Performance Measure equals or
exceeds the Performance Target for the Performance Period (as each capitalized
term is defined in the Grant Notice), if applicable, and (B) you are in Service
on the applicable Vesting Date(s) specified in the Grant Notice. Any
determination that the Performance Target is achieved shall be made by written
certification of the Committee no later than the last day of the third month
after the end of the Performance Period. Unless and until your Restricted Stock
Units vest, you will have no right to payment of any such Restricted Stock
Units. In the event of the termination of your Service for any reason, whether
voluntary or involuntary, all unvested Restricted Stock Units shall be
immediately forfeited without consideration, except as follows:
(a)    DEATH. If your Service terminates because of your death, the vesting of
your Restricted Stock Units shall be accelerated in full effective upon your
death.
(b)    DISABILITY. If your Service terminates because of your Disability, the
vesting of your Restricted Stock Units shall be accelerated in full effective as
of the date on which your Service terminates due to your Disability.
(c)    TERMINATION WITHOUT CAUSE OR FOR GOOD REASON. If and to the extent
that (i) the Performance Measure equals or exceeds the Performance Target for
the Performance Period and (ii) your Service is terminated either (A) by the
Participating Company Group for any reason other than due to death or Disability
or for Cause (as defined below); or (B) due to your resignation for Good Reason
(as defined below) from all capacities in which you are then rendering Service
to the Participating Company Group within thirty (30) days following the event
constituting Good Reason, the vesting of your Restricted Stock Units shall be
accelerated effective as of the later of the date on which your Service
terminates or the date on which the Committee determines that the Performance
Measure equals or exceeds the Performance Target for the Performance Period,
with respect to a number of shares of Stock (rounded up to the nearest whole
share) equal to the difference between (I) the Number of Restricted Stock Units
specified in the Grant Notice multiplied by a fraction, the numerator of which
is equal to the number of full years that have elapsed between the Date of Grant
specified in the Grant Notice and the date your Service terminates, and the
denominator of



--------------------------------------------------------------------------------



which is five (5), minus (II) the number of Restricted Stock Units (if any) that
have vested prior to the date on which your Service terminates.
(d)    TERMINATION AFTER CHANGE IN CONTROL. If your Service terminates as a
result of Termination After Change in Control (as defined below), then the
vesting of your Restricted Stock Units shall be accelerated in full effective as
of the date on which your Service terminates. For this purpose, “Termination
After Change in Control” shall mean either of the following events occurring
within twenty-four (24) months after a Change in Control (as defined in the
Plan):
(i)    termination by the Participating Company Group of your Service with the
Participating Company Group for any reason other than for Cause (as defined
below); or
(ii)    your resignation for Good Reason (as defined below) from all capacities
in which you are then rendering Service to the Participating Company Group
within a reasonable period of time following the event constituting Good Reason.
Notwithstanding any provision herein to the contrary, Termination After Change
in Control shall not include any termination of your Service with the
Participating Company Group which (A) is for Cause; (B) is a result of your
death or Disability; (C) is a result of your voluntary termination of Service
other than for Good Reason; or (D) occurs prior to the effectiveness of a Change
in Control.
For purposes of this Agreement:
“Cause” shall mean any of the following: (i) your theft, dishonesty, or
falsification of any Participating Company documents or records; (ii) your
improper use or disclosure of a Participating Company’s confidential or
proprietary information; (iii) any action by you which has a detrimental effect
on a Participating Company’s reputation or business; (iv) your failure or
inability to perform any reasonable assigned duties after written notice from a
Participating Company of, and a reasonable opportunity to cure, such failure or
inability; (v) any material breach by you of any employment or service agreement
between you and a Participating Company, which breach is not cured pursuant to
the terms of such agreement; (vi) your conviction (including any plea of guilty
or nolo contendere) of any criminal act which impairs your ability to perform
your duties with a Participating Company; or (vii) violation of a material
Company policy.
“Good Reason” shall mean any one or more of the following:
(vii)without your express written consent, the assignment to you of any duties,
or any limitation of your responsibilities, substantially inconsistent with your
positions, duties, responsibilities and status with the Participating Company
Group effective as of the close of business on the Date of Grant;
(viii)without your express written consent, the relocation of the principal
place of your employment or service to a location that is more than fifty (50)
miles from your principal place of employment or service effective as of the
close of business on the Date of Grant, or the imposition of travel requirements
substantially more demanding of you than such travel requirements existing
effective as of the close of business on the Date of Grant;
(ix)any failure by the Participating Company Group to pay, or any material
reduction by the Participating Company Group of, (A) your base salary effective
as of the close of business on the Date of Grant (unless reductions comparable
in amount and duration are concurrently made for all other employees of the
Participating Company Group with responsibilities, organizational level and
title comparable to yours), or (B) your bonus compensation, if any, effective as
of the close of business on the Date of Grant (subject to applicable performance
requirements with respect to the actual amount of bonus compensation earned by
you);
(x)any failure by the Participating Company Group to (A) continue to provide you
with the opportunity to participate, on terms no less favorable than those in
effect for the benefit of any employee or service provider group which
customarily includes a person holding the employment or service provider
position or a comparable position with the Participating Company Group then held
by you, in any benefit or compensation plans and programs, including, but not
limited to, the Participating Company Group’s life, disability, health, dental,
medical, savings,



--------------------------------------------------------------------------------



profit sharing, stock purchase and retirement plans, if any, in which you were
participating effective as of the close of business on the Date of Grant, or
their equivalent, or (B) provide you with all other fringe benefits (or their
equivalent) from time to time in effect for the benefit of any employee group
which customarily includes a person holding the employment or service provider
position or a comparable position with the Participating Company Group then held
by you;
(xi)any breach by the Participating Company Group of any material agreement
between you and a Participating Company concerning your employment; or
(xii)any failure by the Company to obtain the assumption of any material
agreement between you and the Company concerning your employment by a successor
or assign of the Company.
2.    PAYMENT OF YOUR RESTRICTED STOCK UNITS.
2.1    TIMING OF PAYMENT. Subject to the other terms of the Plan and this
Agreement, any Restricted Stock Units that vest and become nonforfeitable in
accordance with Section 1.2 will be paid to you no later than 30 days after the
date on which such Restricted Stock Units vest as provided in Section 1.2.
2.2    FORM OF PAYMENT. Your vested Restricted Stock Units shall be paid in
whole shares of Stock except as provided in Section 5 below regarding fractional
shares attributable to Dividend Equivalents.
3.    TAX WITHHOLDING. Regardless of any action the Company or the Participating
Company that employs you (the “Employer”) takes with respect to any or all
income tax, social insurance, payroll tax, payment on account or other
tax-related items related to your participation in the Plan and legally
applicable to you (“Tax-Related Items”), you acknowledge that the ultimate
liability for all Tax-Related Items is and remains your responsibility and may
exceed the amount actually withheld by the Company or the Employer. You further
acknowledge that the Company and/or the Employer (1) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Restricted Stock Unit Award, including, but not limited to,
the grant, vesting or payment of the Restricted Stock Unit Award, the issuance
of shares of Stock upon payment of the Restricted Stock Unit Award, the
subsequent sale of shares of Stock acquired pursuant to such issuance and the
receipt of any dividends and/or any Dividend Equivalents; and (2) do not commit
to and are under no obligation to structure the terms of the grant or any aspect
of the Restricted Stock Unit Award to reduce or eliminate your liability for
Tax-Related Items or achieve any particular tax result. Further, if you have
become subject to tax in more than one jurisdiction between the Date of Grant
and the date of any relevant taxable event, you acknowledge that the Company
and/or the Employer (or former employer, as applicable) may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.
Prior to any relevant tax withholding event, you will pay or make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy all
Tax-Related Items. In this regard, you authorize the Company and/or the
Employer, or their respective agents, at their discretion, to satisfy the
obligations with regard to all Tax-Related Items by one or a combination of the
following methods, as selected by the Company in its sole discretion: (a)
withholding from your wages or any other cash compensation payable to you by the
Company and/or the Employer; (b) withholding from proceeds of the sale of shares
of Stock acquired upon payment of the Restricted Stock Unit Award, either
through a voluntary sale or through a mandatory sale arranged by the Company (on
your behalf and pursuant to your authorization by your acceptance of this
Restricted Stock Unit Award); (c) withholding in shares of Stock to be issued
upon payment of the Restricted Stock Unit Award; or (d) any other method allowed
by the Plan and applicable law. Notwithstanding the foregoing, if you are
subject to the short-swing profit rules of Section 16(b) of the Exchange Act,
the Company will withhold in shares of Stock upon the relevant tax withholding
event, unless the use of such withholding method is prevented by applicable law
or has materially adverse accounting or tax consequences, in which case, the
Tax-Related Items withholding obligation may be satisfied by one or a
combination of methods (a), (b) and (d) above. If the obligation for Tax-Related
Items is satisfied by withholding in shares of Stock as described in subsection
(c) herein, for tax purposes, you are deemed to have been issued the full number
of shares of Stock subject to the vested Restricted Stock Unit Award,
notwithstanding that a number of the shares of Stock are held back solely for
the purpose of paying the Tax-Related Items due as a result of any aspect of
your participation in the Plan. The Fair Market Value of any share of Stock
withheld pursuant to this Section 3 shall be equal to the closing price of a
share of Stock as quoted on any national or regional securities exchange or
market system constituting the primary market for the Stock on the day on which
tax withholding is required (or, if there is no closing price on that day, the
last trading day prior to that day) or, if the Stock is not listed on a



--------------------------------------------------------------------------------



national or regional securities exchange or market system, the value of a share
of Stock as determined by the Committee in good faith without regard to any
restriction other than a restriction which, by its terms, will never lapse.
Finally, you shall pay to the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to withhold or account
for as a result of your participation in the Plan that cannot be satisfied by
the means previously described. The Company shall not be required to issue or
deliver the shares of Stock or the proceeds of the sale of shares of Stock if
you fail to comply with your obligations in connection with the Tax-Related
Items.
4.    TAX ADVICE. You acknowledge that you may be subject to U.S. federal,
state, local and/or non-U.S. income tax and social insurance obligations arising
from this Restricted Stock Unit Award. You represent, warrant and acknowledge
that the Company has made no warranties or representations to you with respect
to the income tax or social insurance consequences of the transactions
contemplated by this Agreement, and you are in no manner relying on the Company
or its representatives for an assessment of such tax consequences. YOU
UNDERSTAND THAT THE TAX AND SOCIAL INSURANCE LAWS AND REGULATIONS ARE SUBJECT TO
CHANGE. YOU SHOULD CONSULT YOUR OWN TAX ADVISOR REGARDING THE TAX AND SOCIAL
INSURANCE TREATMENT OF ANY RESTRICTED STOCK UNITS. NOTHING STATED HEREIN IS
INTENDED OR WRITTEN TO BE USED, AND CANNOT BE USED, FOR THE PURPOSE OF AVOIDING
TAXPAYER PENALTIES.
5.    DIVIDEND EQUIVALENTS. If the Board declares a cash dividend on the
Company’s Stock, you will be entitled to Dividend Equivalents on the dividend
payment date established by the Company equal to the cash dividends payable on
the same number of shares of Stock as the number of unvested Restricted Stock
Units subject to this Restricted Stock Unit Award on the dividend record date
established by the Company. Any such Dividend Equivalents will be in the form of
additional Restricted Stock Units, will be subject to the same terms and vesting
dates as the underlying Restricted Stock Units, and will be paid at the same
time and in the same manner as the underlying Restricted Stock Units originally
subject to this Restricted Stock Unit Award, except that any fractional shares
attributable to Dividend Equivalents will be paid in cash within thirty (30)
days following the date of payment of the underlying Restricted Stock Unit based
on the Fair Market Value on the date of payment of the underlying Restricted
Stock Unit (where Fair Market Value shall be as specified in Section 3, above,
unless you are resident in a country requiring the use of a specific share
valuation methodology for tax purposes, in which case Fair Market Value shall
mean the value of a share of Stock calculated in accordance with such
methodology). The number of additional Restricted Stock Units credited as
Dividend Equivalents on the dividend payment date will be determined by dividing
(1) the product of (a) the number of your unvested Restricted Stock Units as of
the corresponding dividend record date (including any unvested Restricted Stock
Units previously credited as a result of prior payments of Dividend Equivalents)
and (b) the per-share cash dividend paid on the dividend payment date, by (2)
the per-share Fair Market Value (as specified in Section 3 above) of Stock on
the dividend payment date.
6.    SECURITIES LAW COMPLIANCE. Notwithstanding anything to the contrary
contained herein, no shares of Stock will be issued to you upon vesting or
payment of this Restricted Stock Unit Award unless the Stock is then registered
under the U.S. Securities Act or, if such Stock is not then so registered, the
Company has determined that such vesting and issuance would be exempt from the
registration requirements of the U.S. Securities Act. By accepting this
Restricted Stock Unit Award, you agree not to sell any of the shares of Stock
received under this Restricted Stock Unit Award at a time when applicable laws
or Company policies prohibit a sale.
7.    TRANSFERABILITY.
7.1    LIMIT ON TRANSFER OF RESTRICTED STOCK UNITS. Prior to the issuance of
shares of Stock in payment of all Restricted Stock Units, your Restricted Stock
Units shall not be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by your
creditors or by your beneficiary, except (a) transfer by will or by the laws of
descent and distribution or (b) transfer by written designation of a
beneficiary, in a form acceptable to the Company, with such designation taking
effect upon your death, provided however, that, if you are employed outside the
United States, you are not permitted to designate a beneficiary under this
Agreement. All rights with respect to your Restricted Stock Units shall be
exercisable during your lifetime only by you or



--------------------------------------------------------------------------------



your guardian or legal representative. Prior to actual payment of any Restricted
Stock Units, such Restricted Stock Units will represent an unsecured obligation
of the Company, payable (if at all) only from the general assets of the Company.
7.2    LIMIT ON TRANSFER OF STOCK. Upon issuance of shares of Stock in payment
of Restricted Stock Units that vest under Section 1.2, except as allowed under
Section 7.3, the number of shares equal to the After-Tax Shares (as defined
below) shall not be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by your
creditors or by your beneficiary prior to the end of the period (the
“Restriction Period”) that ends on the earliest of (a) the one-year anniversary
of the date you reach Normal Retirement Age, (b) the date on which your Service
terminates because of your death or Disability, (c) the date your Service is
terminated either (i) by the Participating Company Group for any reason other
than due to death or Disability or for Cause, or (ii) due to your resignation
for Good Reason from all capacities in which you are then rendering Service to
the Participating Company Group within thirty (30) days following the event
constituting Good Reason. For purposes of this Section 7, “After-Tax Shares”
means fifty percent (50%) of the number of whole shares of Stock (rounded up to
the nearest whole share) issued in payment of Restricted Stock Units that vest
under Section 1.2, which represents an estimate of the number of shares of Stock
you are expected to retain if a portion of such shares of Stock is used to
satisfy all applicable federal, state, and local income and employment
(including Social Security and Medicare) taxes calculated at the highest
marginal or other applicable rate.
7.3    CERTAIN PERMITTED TRANSFERS OF AFTER-TAX SHARES. Notwithstanding the
limits in Section 7.2, following delivery of written notice to the Company, in a
form acceptable to the Company, you may transfer the After-Tax Shares, prior to
the expiration of the Restriction Period, by (a) gift or other transfer to your
spouse, former spouse, children, stepchildren, grandchildren,
great-grandchildren, parent, stepparent, grandparent, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, persons having one of the foregoing types of relationship with
you due to adoption, any person sharing your household (other than a tenant or
employee), a foundation in which these persons or you control the management of
assets, or any other entity in which these persons (or you) own more than fifty
percent (50%) of the voting interests or hold more than fifty percent (50%) of
the beneficial interest in the case of a trust; or (b) gift to a charitable
organization that is exempt from income tax under Section 501(c)(3) of the Code.
Any person or entity to whom a transfer is made under this Section 7.3 shall be
subject to the restrictions of Section 7.2 during the Restriction Period, and
shall not be permitted to make any subsequent transfer (including, for purposes
of clarity, any transfer allowed by this Section 7.3), except by will or the
laws of descent and distribution, during the Restriction Period.
8.    RESTRICTED STOCK UNIT AWARD NOT A SERVICE CONTRACT. This Restricted Stock
Unit Award is not an employment or service contract and nothing in this
Agreement, the Grant Notice or the Plan shall be deemed to create in any way
whatsoever any obligation on your part to continue in the Service of a
Participating Company, or of a Participating Company to continue your Service
with the Participating Company. In addition, nothing in this Restricted Stock
Unit Award shall obligate the Company, its stockholders, Board, Officers or
Employees to continue any relationship which you might have as an Employee or
otherwise.
9.    RESTRICTIVE LEGEND. Stock issued pursuant to the vesting and/or payment of
your Restricted Stock Units may be subject to such restrictions upon the sale,
pledge or other transfer of the Stock as the Company and the Company’s counsel
deem necessary under applicable law or pursuant to this Agreement.
10.    REPRESENTATIONS, WARRANTIES, COVENANTS, AND ACKNOWLEDGMENTS. You hereby
agree that in the event the Company and the Company’s counsel deem it necessary
or advisable in the exercise of their discretion, the transfer or issuance of
the shares of Stock issued pursuant to your Restricted Stock Units may be
conditioned upon you making certain representations, warranties, and
acknowledgments relating to compliance with applicable securities laws.
11.    VOTING AND OTHER RIGHTS. You shall not have any voting rights or any
other rights and privileges of a shareholder of the Company unless and until
shares of Stock are issued upon payment of your Restricted Stock Units.



--------------------------------------------------------------------------------



12.    CODE SECTION 409A. For U.S. taxpayers, it is the intent that the payment
of Restricted Stock Units as set forth in this Agreement shall qualify for
exemption from or comply with the requirements of Section 409A of the Code, and
any ambiguities herein will be interpreted to so qualify or comply.
Notwithstanding the foregoing, if it is determined that the Restricted Stock
Units fail to satisfy the requirements of the “short-term deferral” exemption
and are otherwise deferred compensation subject to Section 409A of the Code, and
if you are a “specified employee” (as defined under Section 409A(a)(2)(B)(i) of
the Code) as of the date of your “separation from service” (as defined under
Treasury Regulation Section 1.409A-1(h)), then the issuance of any shares of
Stock that would otherwise be made upon the date of the separation from service
or within the first six (6) months thereafter will not be made on the originally
scheduled date and will instead be issued in a lump sum on the date that is six
(6) months and one day after the date of the separation from service, but only
if such delay in the issuance of the shares is necessary to avoid the imposition
of additional taxation on you in respect of the shares under Section 409A of the
Code. The Company reserves the right, to the extent the Company deems necessary
or advisable in its sole discretion, to unilaterally amend or modify this
Agreement as may be necessary to ensure that all payments provided for under
this Agreement are made in a manner that qualifies for exemption from or
complies with Section 409A of the Code; provided, however, that the Company
makes no representation that the payments of Restricted Stock Units provided for
under this Agreement will be exempt from or comply with Section 409A of the Code
and makes no undertaking to preclude Section 409A of the Code from applying to
the payments of Restricted Stock Units provided for under this Agreement. The
Company will have no liability to you or any other party if the Restricted Stock
Unit Award, the delivery of shares of Stock upon payment of the Restricted Stock
Unit Award or other payment hereunder that is intended to be exempt from, or
compliant with, Code Section 409A, is not so exempt or compliant or for any
action taken by the Company with respect thereto.
13.    NOTICES. Any notices provided for in this Agreement, the Grant Notice or
the Plan shall be given in writing and shall be deemed effectively given upon
receipt or, in the case of notices delivered by the Company to you, five (5)
days after deposit in the United States mail, postage prepaid, addressed to you
at the last address you provided to the Company.
14.    DATA PRIVACY. You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this Agreement, the Grant Notice and any other Restricted Stock
Unit Award grant materials by and among, as necessary and applicable, the
Participating Companies, for the exclusive purpose of implementing,
administering and managing your participation in the Plan.
You understand that the Company and/or the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social security or insurance number or
other identification number, salary, nationality, and any shares of stock or
directorships held in the Company, and details of your Restricted Stock Units or
any other entitlement to shares of Stock, canceled, exercised, vested, unvested
or outstanding in your favor, for the purpose of implementing, administering and
managing the Plan (“Data”).
You understand that Data will be transferred to E*TRADE Financial (“E*TRADE”) or
such other stock plan service provider as may be selected by the Company in the
future, which is assisting the Company with the implementation, administration
and management of the Plan. You understand that the recipients of Data may be
located in the United States or elsewhere, and that the recipients’ country
(e.g., the United States) may have different data privacy laws and protections
than your country. If you are employed outside the United States, you understand
that you may request a list with the names and addresses of any potential
recipients of Data by contacting the Company’s Stock Administration department.
You authorize the Company, E*TRADE and any other possible recipients that may
assist the Company (presently or in the future) with implementing, administering
and managing the Plan to receive, possess, use, retain and transfer Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing your participation in the Plan. You understand that Data will be
held only as long as is necessary to implement, administer and manage your
participation in the Plan. If you are employed outside the United States, you
understand that you may, at any time, view Data, request additional information
about the storage and processing of Data, require any necessary amendments to
Data or refuse or withdraw the consents herein, in any case without cost, by
contacting in writing the Company’s Stock Administration department. You
understand, however, that refusing or withdrawing your consent may affect your
ability to participate in the Plan.



--------------------------------------------------------------------------------



For more information on the consequences of your refusal to consent or
withdrawal of consent, you understand that you may contact the Stock
Administration department at Qualcomm Incorporated, 5775 Morehouse Drive, San
Diego, CA 92121.
15.    NATURE OF GRANT. In accepting this Restricted Stock Unit Award, you
acknowledge and agree that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, (subject to any limitations set forth in the Plan);
(b)    the award of Restricted Stock Units is voluntary and occasional and does
not create any contractual or other right to receive future awards of Restricted
Stock Units, or benefits in lieu of Restricted Stock Units, even if Restricted
Stock Units or other Awards have been awarded repeatedly in the past;
(c)    all decisions with respect to future Awards, if any, will be at the sole
discretion of the Company;
(d)    your participation in the Plan is voluntary;
(e)    the Restricted Stock Unit Award and the shares of Stock subject to the
Restricted Stock Unit Award are not intended to replace any pension rights or
compensation;
(f)    the Restricted Stock Unit Award and the shares of Stock subject to the
Restricted Stock Unit Award are not part of normal or expected compensation or
salary for any purposes, including, but not limited to, calculating any
severance, resignation, termination, redundancy, dismissal, end of service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company, the
Employer or any Participating Company;
(g)    the award of the Restricted Stock Units and your participation in the
Plan will not be interpreted to form an employment or service contract or
relationship with the Company or any Participating Company;
(h)    the future value of the underlying shares of Stock is unknown and cannot
be predicted with certainty;
(i)    no claim or entitlement to compensation or damages shall arise from
forfeiture of your Restricted Stock Units resulting from termination of your
Service (for any reason whatsoever and whether or not in breach of local labor
laws or later found invalid), and in consideration of the grant of your
Restricted Stock Units to which you are otherwise not entitled, you irrevocably
agree never to institute any claim against the Company, waive your ability, if
any, to bring any such claim, and release the Company from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, you shall be deemed
irrevocably to have agreed not to pursue such claim and agree to execute any and
all documents necessary to request dismissal or withdrawal of such claim;
(j)    the Restricted Stock Unit Award and the benefits evidenced by this
Agreement do not create any entitlement, not otherwise specifically provided for
in the Plan or provided by the Company in its discretion, to have the Restricted
Stock Unit Award or any such benefits transferred to, or assumed by, another
company, nor to be exchanged, cashed out or substituted for, in connection with
any corporate transaction affecting the Company’s Stock;
(k)    the Company is not providing any tax, legal or financial advice, nor is
the Company making any recommendations regarding your participation in the Plan,
or your acquisition or sale of the underlying shares of Stock; you are hereby
advised to consult with your own personal tax, legal and financial advisors
regarding your participation in the Plan before taking any action related to the
Plan; and
(l)    if you are employed or providing services outside the United States, (i)
the Restricted Stock Unit Award and the shares of Stock subject to the
Restricted Stock Unit Award are extraordinary items that do not constitute



--------------------------------------------------------------------------------



compensation of any kind for services of any kind rendered to the Company or the
Employer, and which are outside the scope of your employment or service
contract, if any; and (ii) neither the Company, the Employer nor any
Participating Company is liable for any foreign exchange fluctuation between
your local currency and the United States Dollar that may affect the value of
this Restricted Stock Unit Award.
16.    APPLICABLE LAW. This Agreement shall be governed by the laws of the State
of California, U.S.A., as if the Agreement were between California residents and
as if it were entered into and to be performed entirely within the State of
California.
17.    IMPOSITION OF OTHER REQUIREMENTS. The Company reserves the right to
impose other requirements on your participation in the Plan, on your Restricted
Stock Units, and on any shares of Stock acquired under the Plan, to the extent
the Company determines it is necessary or advisable in order to comply with
local law or facilitate the administration of the Plan, and to require you to
sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.
18.    ARBITRATION. Any dispute or claim concerning any Restricted Stock Units
granted (or not granted) pursuant to the Plan and any other disputes or claims
relating to or arising out of the Plan shall be fully, finally and exclusively
resolved by binding arbitration conducted by the American Arbitration
Association pursuant to the commercial arbitration rules in San Diego,
California. By accepting this Restricted Stock Unit Award, you and the Company
waive your respective rights to have any such disputes or claims tried by a
judge or jury.
19.    AMENDMENT. This Restricted Stock Unit Award may be amended as provided in
the Plan at any time, provided no such amendment may adversely affect this
Restricted Stock Unit Award without your consent unless such amendment is
necessary to comply with any applicable law or government regulation, or is
contemplated in Section 12 hereof. No amendment or addition to this Agreement
shall be effective unless in writing or in such electronic form as may be
designated by the Company.
20.    GOVERNING PLAN DOCUMENT. This Restricted Stock Unit Award is subject to
this Agreement, the Grant Notice and all the provisions of the Plan, the
provisions of which are hereby made a part of this Agreement, and is further
subject to all interpretations, amendments, rules and regulations which may from
time to time be promulgated and adopted pursuant to the Plan. In the event of
any conflict between the provisions of this Agreement, the Grant Notice and
those of the Plan, the provisions of the Plan shall control.
21.    LANGUAGE. If you have received this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.
22.    SEVERABILITY. If any provision of this Agreement is held to be
unenforceable for any reason, it shall be adjusted rather than voided, if
possible, in order to achieve the intent of the parties to the extent possible.
In any event, all other provisions of this Agreement shall be deemed valid and
enforceable to the full extent possible.
23.    DESCRIPTION OF ELECTRONIC DELIVERY. The Plan documents, which may include
but do not necessarily include: the Plan, the Grant Notice, this Agreement, and
any reports of the Company provided generally to the Company’s stockholders, may
be delivered to you electronically. In addition, if permitted by the Company,
you may electronically accept and acknowledge the Grant Notice and/or this
Agreement and/or deliver such documents to the Company or to such third party
involved in administering the Plan as the Company may designate from time to
time. Such means of electronic acknowledgement, acceptance and/or delivery may
include but do not necessarily include use of a link to a Company intranet or
the internet site of a third party involved in administering the Plan, the
delivery of the document via electronic mail (“e-mail”) or such other means
specified by the Company. You hereby consent to receive the above-listed
documents by electronic delivery and, if permitted by the Company, agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company, as set
forth herein.



--------------------------------------------------------------------------------



24.    WAIVER. The waiver by the Company with respect to your (or any other
Participant’s) compliance of any provision of this Agreement shall not operate
or be construed as a waiver of any other provision of this Agreement, or of any
subsequent breach of such party of a provision of this Agreement.
25.    REPAYMENT/FORFEITURE. Any benefits you may receive hereunder shall be
subject to repayment or forfeiture as may be required to comply with (a) any
applicable listing standards of a national securities exchange adopted in
accordance with Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (regarding recovery of erroneously awarded compensation) and any
implementing rules and regulations of the U.S. Securities and Exchange
Commission adopted thereunder, (b) similar rules under the laws of any other
jurisdiction and (c) any policies adopted by the Company to implement such
requirements, all to the extent determined by the Company in its discretion to
be applicable to you.



